DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US 2006/0289616 A1) in view of Early (US 2891711 A).
Regarding claims 1, 3, 8-9, 11, 13, and 18-19, McGowan discloses a dispensing carton comprising a plurality of panels connected together at fold lines to extend at least partially around an interior space, including a top panel (40), a first side panel (30), a bottom panel (20) and a second side panel (10); a plurality of end flaps (50/32/12/14/74/72/34/60), each end flap foldably connected to a respective one of the panels, wherein the end flaps are overlapped with one another to enclose an end of the 
Early teaches a package and bird-feeder wherein outwardly hinged flaps are bird-feeder flaps (22/30/31; see Figures 1-9).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify McGowan’s foldable carton to be used as a bird-feeder in the manner taught by Early (Col 1 lines 35-45).
Regarding claims 2 and 12, McGowan, as modified above, teaches a carton wherein the side bird-feeder flap includes a rounded edge extending from the main bird-feeder flap to a catch edge (McGowan; 86/88), wherein the rounded edge is radiused to clear an edge of the opening for hinging the main bird-feeder flap to the open position, and wherein the catch edge is configured to catch on the edge of the opening to prevent
over opening the main bird-feeder flap (McGowan; see Par. 0019).
.
Allowable Subject Matter
5.	Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.  Applicant argues that McGowan fails to teach the main bird feeder panel foldably attached to the bottom panel with side end flaps because the Office Action misconstrues panel 72 of McGowan as being the main bird feeder panel.
-Examiner notes that McGowan’s entire construction is directed to being a bird feeder.  Therefore, it is an arbitrary distinction to call one panel a “main” panel, or “minor”, or “chief”, or “primary”, etc.  Examiner maintains the interpretation of panel 72 being the main bird feeder panel as all panels are in the service of feeding birds.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734